Case 19-50269-JTD Doc29 Filed 07/10/19 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
EDGEMARC ENERGY HOLDINGS, LLC, et Case No. 19-11104 (JTD)
al.,!

Debtors. (Jointly Administered)

 

GSCP VI Edgemare Holdings, L.L.C., GSCP VI
Parallel Edgemarc Holdings, L.L.C., WSEP and
Bridge 2012 Edgemarc Holdings, L.L.C. and
EM Holdco LLC

Adv. Proc. No. 19-50269 (JTD)
Plaintiff,
Re: Docket No. 318 & Adv, Docket No, 28

ETC Northeast Pipeline, LLC

Defendant.

 

 

AFFIDAVIT OF SERVICE
STATE OF DELAWARE = §
§
NEW CASTLE COUNTY §

I, Cathy M. Greer, being duly sworn according to law, deposes and says that I am a
paralegal employed by Drinker Biddle & Reath LLP, Counsel to GSCP VI Edgemarc Holdings,
L.L.C., GSCP VI Parallel Edgemarc Holdings, L.L.C., WSEP and Bridge 2012 Edgemarc
Holdings, L.L.C. and EM Holdco LLC in the above-captioned cases, and that on July 10, 2019, I
caused a copy of the following document(s) to be served on the parties identified on the attached
service list by email.

e Letter to the Honorable John T. Dorsey regarding briefing schedule [Docket No, 318
and Adv. Docket No. 28]

 

| The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
where applicable, are: EdgeMarc Energy Holdings, LLC (XX-XXXXXXX), EM Energy Manager, LLC (XX-XXXXXXX),
EM Energy Employer, LLC (XX-XXXXXXX), EM Energy Ohio, LLC (XX-XXXXXXX), EM Energy Pennsylvania, LLC
(XX-XXXXXXX), EM Energy West Virginia, LLC (9000883771), EM Energy Keystone, LLC (XX-XXXXXXX), EM
Energy EM Energy Midstream Ohio, LLC (XX-XXXXXXX), EM Energy Midstream Pennsylvania, LLC (XX-XXXXXXX).
The Debtors’ corporate headquarters and mailing addresses is 1800 Main Street, Suite 220, Canonsburg, PA 15317.

119839361.1
Case 19-50269-JTD Doc29 Filed 07/10/19 Page 2 of 3

Dated: July 10, 2019

   

reer, Paralegal

SWORN TO AND SUBSCRIBED before me, a Notary Public for the State and
County aforesaid, on the day and year aforesaid.

Dated: July 10, 2019 a Mu E ColS~ Th

 

Notary Public
Oe NERNEY &y Mn,
SEE,
Sar % mo As
Sn-3 %% B.55
e02 FG oes
EY ey aS ROS
ZA Hin XS
I~
“yy Ai in w
TTT TAS
sw

119839361.1
Case 19-50269-JTD Doc29 Filed 07/10/19 Page 3 of 3

Email Service List

Laura Davis Jones
ljones@pszjlaw.com

Beth Levine
blevine@pszlaw.com

John S. Adams
jadams@lynnllp.com

Michael P, Lynn
mlynn@lynnllp.com

Kimberly A. Brown
brown@lIrclaw.com

Lara S. Buchwald
Lara.buchwald@davispolk.com

Aryeh E. Falk
Aryeh. falk@davispolk.com

Darren S. Klein
Darren.klein@davispolk.com

Adam G. Landis
landis@Irclaw.com

Kerri K. Mumford
mumford@Irclaw.com

Jonah Peppiatt
Jonah.peppiatt@davispolk.com

119839361.1
